IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JULIAN RAY FOX, III,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-1477

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 4, 2017.

An appeal from the Circuit Court for Alachua County.
James M. Colaw, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant; Julian Ray Fox, III, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.